DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
With respect to claim 8, the recitation “the second wall” lacks proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamguchi (5,454,650).



With respect to claim 2, Yamguchi et al. teaches the housing case (3) further comprising: a partition section (102a) that partitions the tape roll housing section (19) and the cartridge housing section (i.e. the portion of 3 that houses the ribbon cassette 7c).

With respect to claim 5, Yamguchi et al. teaches the housing case (3) wherein a tape passage portion (i.e. portion that allows the tape to be fed) through which the tape (21) fed from the tape roll (21) toward the ribbon cartridge (7c) passes is provided between the first wall 

With respect to claim 8, Yamguchi et al. teaches the housing case (3) further comprising: a support section insertion side removal portion (120) removably provided (as during the manufacturing process this section was manufactured to provide a location for 118) in the second wall section (i.e. wall section 3 that supports 118), wherein removing the support section insertion side removal portion (120) forms, in the second wall section (wall section 3), a support section insertion portion (i.e. the created hole) through which a rotation support portion (118) configured to rotatably support the tape roll is to be inserted (Fig. 11).

With respect to claim 9, Yamguchi et al. teaches a tape ribbon set comprising: a tape roll (21) of a wound tape (as seen in Fig. 1) to be fed to a tape printing device (1); a ribbon cartridge (7c) having an ink ribbon (9), the ribbon cartridge (7c) to be mounted into the tape printing device (1) and being configured to hold the tape fed from the tape roll ( as tape 21 is in contact with the ribbon, insofar as how “to hold” is structurally defined); and a housing case (3) configured to house the tape roll and the ribbon cartridge (as seen in Fig 1), wherein the housing case (3) comprises: a tape roll housing section (i.e. portion that supports 19) configured to house the tape roll (21); a tape discharge side removal portion (129b) removably provided (as 129b is part of the housing section 19 that is removably mounted within the housing case 1) in a first wall section (a wall section of housing 3 nearest the removal portion 129b), the tape discharge side removal portion (129b) to be removed (during a manufacturing process, insofar as how “to be removed” structurally defines the portion itself) to form a tape discharge (Col. 6 lines 4-6) in .

Allowable Subject Matter
Claims 3, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853